Citation Nr: 1442441	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability; and if so, whether service connection is warranted for such disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1981 rating decision denied service connection for a right ankle disability based on a finding that such disability was not incurred in or caused by active service; subsequent final rating decisions, most recently in August 2007, continued the denial.  

2.  Evidence received since the August 2007 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

3.  PTSD was incurred in or caused by the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The August 2007 rating decision which continued the April 1981 denial of service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An April 1981 rating decision denied the Veteran service connection for a right knee disability on the basis that such disability was not incurred in or caused by active service.  Thereafter, he made a number of attempts to reopen the claim.  A final August 2007 rating decision denied the most recent previous attempt to reopen.  38 U.S.C.A. § 7105.   

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met.  

Received since the August 2007 rating decision is a December 2013 VA examination report of the Veteran's back.  This report details a 1972 in-service injury sustained to both the Veteran's back and right ankle, which the Board acknowledges is not new evidence.  However, based on the examination of his back and the Veteran's reports of his 1972 injury, service connection was granted for his back disability and the examiner conceded that the Veteran sustained injuries to his back and ankle when he jumped from a guard tower in 1972, which is new evidence.  

This newly received evidence was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a possible nexus between any currently diagnosed right ankle disability and his active service.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a right ankle disability must be reopened.  

Service Connection 

The Veteran contends that he is entitled to service connection for PTSD as such disability was caused by the reported incident in the Philippines in 1972 when he jumped from a guard tower.  Specifically, he reported that while he was on guard duty, someone opened fire on the guard tower, shooting out the light above his head and as he was fearful for his life, he jumped from the tower and ran to the neighboring tower to report the incident.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In 2010, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, changed.  See 38 C.F.R. § 3.304(f).  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

At the outset, the Board notes that the record supports the finding of both an in-service stressor event and a current diagnosis of PTSD.  

The in-service event reported by the Veteran occurred in 1972 while he was serving in the Philippines.  He reported that while on guard duty someone shot at his guard tower, blowing out the light on his tower, and he jumped from the tower afraid for his life.  His service personnel records (SPRs) document that in 1972 he served in the Philippines and Thailand for approximately 90 days and that while on active service he was a security policeman.  Further, a June 1982 buddy statement from a member of the Veteran's former Air Force unit corroborates the Veteran's statement that he was forced to jump from a guard tower after the tower took fire.  Finally, the Board acknowledges that the Veteran has been awarded service connection for a back disability that he reports occurred as a result from the jump from the guard tower.  Based on this evidence, the Board concedes that the Veteran's reported stressor event occurred as described.  Since the incident, the Veteran reports that he has had trouble sleeping and that he was treated for anxiety while on active service.  

Post-service VA treatment records show that the Veteran was diagnosed with PTSD in January 2007 and that he has been receiving relatively consistent mental health treatment since that time.  Additionally, the Veteran was afforded a VA examination in August 2011.  At that time the Veteran was assigned a diagnosis of PTSD and the examiner opined that the Veteran's PTSD was at least as likely as not related to the Veteran's in-service stressor event.  

In light of the evidence of record, the Board grants the Veteran's service connection for PTSD claim due to fear of hostile military or terrorist activity.  The Veteran has a current PTSD diagnosis, a verified in-service stressor, and a favorable nexus opinion from a medical professional.  

As the Board has granted the claims decided herein, a detailed discussion of VA's various duties to notify and assist unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.


ORDER

New and Material evidence has been received and the claim of entitlement to service connection for a right knee disability is reopened; to this extent, the appeal is granted.

Entitlement to service connection for PTSD is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  In this regard, the Board notes that the Veteran has consistently reported to his treatment providers that he sustained a right ankle fracture when he jumped from a guard tower during active service and that he has continued to suffer right ankle pain since the time.  As the Veteran has been granted service connection for a back disability based on the same incident, the Board finds no reason to doubt that the incident occurred as described.  However, upon review of his post-service treatment records, the Board notes that the Veteran has only been noted to suffer from right ankle pain.  Therefore, the Board finds that a VA examination is warranted to determine if the Veteran suffers from a current right ankle disability, and if so, whether such disability is etiologically related to his active service, to include the right ankle injury reported therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed right ankle disability.  The examiner must review the claims file and must note that review in the report.  Any necessary tests or studies should be conducted.

Based upon the examination results and the review of the record, the examiner should opine as to whether any currently diagnosed right ankle disability is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's active service, to include the right ankle injury described therein.  The examiner should consider the Veteran to be a reliable historian with regard to the facts and circumstances of his active service.  

A complete rationale for all opinions expressed should be provided.  

2. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


